Citation Nr: 1532185	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-33 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at the RO in Montgomery, Alabama.  A transcript of this hearing has been prepared and associated with the claims file.

This claim was previously remanded by the Board in September 2011, November 2013, April 2014, and September 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, bilateral hearing loss was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for bilateral hearing loss, no discussion of the VA's duties to notify and assist is necessary for this issue.

Analysis

The Veteran contends that his bilateral hearing loss is related to his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Turning to the evidence of record, the Board finds that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes as illustrated by the October 2011 VA examination.  The Veteran's speech recognition score was 84 in the right ear and 82 in the left ear.  He had pure tone thresholds of the right ear of 40, 55, 65, 75 and 100 at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  Pure tone thresholds of the left ear were 70, 75, 80, 85 and 105 at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  Mixed hearing loss was diagnosed bilaterally.  

Therefore, the determinative issue is whether the Veteran's current hearing loss was incurred in service or is otherwise related to service.  The Board notes that there are opinions of record which addresses this medical question.

In November 2009 a VA physician opined that the Veteran's military noise exposure had not had an effect on his hearing explaining that the Veteran's hearing was normal at the time he left service.

In October 2011, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in the military.  The rational was that the separation physical suggested hearing within normal limits.

In November 2013, the examiner stated that it was less likely as not (less than 50/50 probability) that the Veterans bilateral hearing loss was caused by or a result of military noise exposure, or is otherwise etiologically related to service.  The rationale was that the Veteran's separation physical reported hearing within normal limits.  Furthermore, the veteran did not report hearing loss, tinnitus or other ear conditions on his separation physical; however he did report frequent colds and sore throats while in Germany. The mixed hearing loss that was present on the November 2011 hearing evaluation is not typically caused by noise exposure, but is usually related to a middle ear condition which the Veteran reported an onset in the 1970's.  The examiner also attributed the Veteran's hearing loss to occupational industrial noise exposure, stating that his exposure to hazardous noise in civilian life was far greater than his 36 months of hazardous noise in the military.

As part of the September 2014 Board remand, the Veteran was provided with another addendum opinion by a new VA examiner in October 2014.  The examiner noted that the Veteran's separation ISO did indicate worse low and mid frequency thresholds than the ASA values.  The examiner noted the decreased thresholds of the Veteran's hearing at separation were in the low to mid frequencies with very normal thresholds in the higher frequencies, especially of the right ear.  The examiner explained that this configuration of hearing loss is in keeping with middle ear disorders as opposed to the higher frequency deficits seen with noise induced hearing loss.  
The examiner also noted that the Veteran exhibited bilateral, conductive hearing loss later on requiring multiple surgeries of the left ear for a condition known as otosclerosis.  The examiner noted the latest surgery; called a "TORP" procedure is specifically for middle ear immobilization.  The examiner further noted that the Veteran had multiple tympanoplasties of the left tympanic membrane before he had surgery for otosclerosis.  The examiner also explained that although she saw no history of surgeries for the right ear, there is a history of conductive hearing loss present at least as far back as 1997.  The examiner explained that early symptoms of otosclerosis include an onset of low frequency, conductive hearing loss, usually in the individual's early 20's.  She noted that the hearing loss is progressive, usually beginning in one ear and eventually affecting the other.  She also explained that it is generally accepted by medical specialists that otosclerosis is a genetic disorder unrelated to noise exposure.  

The examiner also explained that test results obtained at separation indicate decreased low frequency pure tone air-conduction thresholds between 500 and 2000 Hertz (Hz), bilaterally.  She noted that since bone conduction thresholds were not obtained it is unknown whether the loss was conductive or sensorineural.  She stated that the configuration of the loss is in keeping with early onset otosclerosis.  The examiner also explained that the 5 decibels (dB) shift at 4000Hz, bilaterally, after conversion from ASA to ISO is not clinically significant and does not indicate a noise induced hearing loss.  

The examiner then concluded that due to the Veteran's competent lay assertions concerning a noticeable hearing loss prior to his separation, his later diagnosis of otosclerosis, and an apparent decrease in lower frequency hearing thresholds while on active duty, it is at least as likely as not that the Veteran's hearing loss began to manifest while he was on active military duty.  However, it is less likely as not that his hearing loss is a result of military noise exposure or any other military service.

In another October 2014 VA addendum the examiner was asked to opine whether it was at least as likely as not that the Veteran's otosclerosis manifested or was aggravated beyond its natural progression during, or as a result of, active military duty.  The examiner responded that otosclerosis is a medical condition of the ear.  She explained that it is not within an audiologist's scope of practice to opine on medical conditions of the ears.  She stated that this opinion request should be "deferred to an otolaryngologist (ENT)".

In a November 2014 opinion, a primary care physician explained that it was requested that an ear, nose, and throat (ENT) specialist evaluate the Veteran and render an opinion as to whether his otosclerosis manifested itself or was aggravated beyond its natural progression by his military service.  The examiner explained that the Compensation and Pension Department does not have ENT specialists on staff and one was not needed in order to render this opinion.  After review of the record, the examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's otosclerosis manifested itself during active military service.  The examiner's rationale was that the Veteran had no symptoms while on active duty.  The examiner also concluded that it was less likely as not (less than 50/50 probability) that the Veteran's otosclerosis was aggravated beyond its natural progression by his military service.  The examiner's rationale was that the condition did not exist while on active duty.  The examiner also explained that the records indicated he did not have complaints related to his ears until the 1970s, long after he left the military.  

The Board finds credible the Veteran's assertion of having problems hearing right before he got out of service.  This is consistent with the audiological studies at the time of discharge from service.  The Board finds that the positive nexus opinion dated in October 2014 is just as probative as the negative etiology opinions.  In this regard, the positive opinion took into consideration the Veteran's credible lay statements as to the onset of his hearing loss and sound medical principles pertaining to the type of hearing loss the Veteran has.  Consequently, the Board finds that the evidence of record is in at least relative equipoise as to whether the Veteran's current bilateral hearing loss is related to his military service.  As all the elements necessary to substantiate the claim have been met, service connection for bilateral hearing loss is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 532 (2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


